Citation Nr: 1613625	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  06-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a urinary disorder, to include benign prostatic hypertrophy.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1964 to September 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In September 2014, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's November 2012 decision denying service connection for a urinary disorder.   


REMAND

The Veteran asserts that his urinary disorder, to include benign prostatic hypertrophy (BPH) manifested during service.  He reports that his currently diagnosed BPH is related to the urinary issues that he experienced in service. 

Service treatment records show that the Veteran was treated for urethritis and urethral discharge between November 1965 and January 1966.  The Veteran's August 1966 separation examination showed a normal genitourinary examination.  Additionally, the Veteran denied prostate or urinary issues on his August 1966 report of medical history.   

The Veteran reported that he continued to experience urinary problems for five or six years following discharge from service.  He reported that immediately following service, his symptoms were treated by a private physician and subsequently resolved.  The Veteran also reported that following service he completed two weeks of reserve duty at Camp Shelby, and that he underwent a physical examination while there.  In a July 2005 statement, the Veteran reported that he attended a two-week training session at Camp Shelby in the summer of 1967.  In a February 2013 statement, the Veteran reported that the two week training occurred around the time of the April 4, 1968 assassination of Dr. Martin Luther King, Jr.  The evidence of record does not contain medical records for the five or six year period following the Veteran's discharge from service, to include the medical records from Camp Shelby.  

The RO has made multiple attempts to obtain the Camp Shelby records, however the requests specified only one of the time periods identified by the Veteran.  In January 2012, the RO requested the Veteran's Camp Shelby medical records from Camp Shelby and the Mississippi State Adjutant General's Office.  In a January 2012 response, the Mississippi State Adjutant General's Office suggested contacting the Army/Air Reserve Personnel Center to obtain the records.  In April 2012, the RO made a second request to Camp Shelby and a request to the United States Human Resources Command (HRC).  In a May 2012 response, the HRC suggested that the RO request the records from the National Personnel Records Center (NPRC), and VA's Service Medical Records Management Center.  That same month, the RO made a third request to Camp Shelby and a request to the NPRC.  In June 2012, the NPRC indicated that the records were transferred to the RO in Nashville, Tennessee.  Camp Shelby did not respond to any of the three requests.  Additionally, the RO did not request records from the alternative sources suggested, specifically the Army/Air Reserve Personnel Center and VA's Service Medical Records Management Center.  The letters also did not request records from both time periods.   

Pursuant to the Court's September 2014 decision, the Board remanded the claim in February 2015.  The Board instructed the RO to request the records from the alternative sources identified by the record and from all other appropriate records repositories.  The RO was further instructed that the requests should cover both time periods.  In June 2015, the RO requested the records from the Nashville RO for the time period between June 1, 1967 and September 30, 1967.  That same month, the Nashville RO responded that the Records were not in the Nashville Office.  In an October 2015 letter, the RO notified the Veteran that further attempts to obtain the records would be unsuccessful.    

To date, the RO has not requested the records from the alternative sources identified by the record.  The RO also did not request the records from all appropriate records repositories for the relevant time periods identified by the Veteran.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. § 3.159(c)(2).  Therefore, the claim must again be remanded to the RO to attempt to obtain the Veteran's Camp Shelby medical records for the relevant time periods.  

Pursuant to the September 2014 Court decision, the Board remanded the claim for a VA examination to determine the current nature and etiology of the Veteran's urinary disorder.  While in remand status, the Veteran underwent a VA examination in September 2015.  The Veteran reported that he was treated for epididymitis during service, but that it resolved.  He further reported that the epididymitis flared again after service, and it was treated.  The Veteran stated that he started experiencing urinary symptoms in 2012 when he was diagnosed with BPH.  The VA examiner noted that the Veteran was diagnosed with chronic epididymitis in 1965 with no interval history of a urinary disorder until 2012 when he was diagnosed with BPH.  The VA examiner opined that the Veteran's urinary disorder was "less likely than not" related to service.  To support his conclusion the VA examiner provided the following rationale: 

Veterans [service treatment records] contain references to his being treated for [epididymitis] in 1965-66.  [T]here was no further mention of this in his record.  There is no interval history until 2012.  He states that he started having urinary symptoms and was [diagnosed] with BPH in 2012 with subsequent TURP procedure.  He states that he continues to have voiding dysfunction.  No civil[i]an records are available, he states that his doctor died and records were destroyed.  It is highly unlikely that his history of [epididymitis] 50 years ago is in anyway responsible for BPH diagnosis in 2012.  BPH is common in men of his age and has been treated appropriately.  I do not see any service connection.

Here, the Board finds that the September 2015 medical opinion is inadequate for the purpose of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Initially, the Board notes that the VA examiner incorrectly concluded that the Veteran did not have urinary symptoms until 2012.  However, the medical evidence of record shows that in August 2005, the Veteran reported experiencing symptoms of hesitancy on urination for five to six years.  In addition, at the May 2012 VA examination, the Veteran reported being diagnosed with BPH as early as the mid to late 1990s.  Therefore, the Board finds that the medical opinion was based on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Additionally, the medical opinion was not supported by adequate rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  The VA examiner failed to explain why the in-service urinary symptoms, would not eventually lead to the Veteran's current urinary disorder.  The VA examiner noted that BPH is age-related, but failed to address why the Veteran's BPH was more likely the result of aging than the in-service urinary symptoms.  Accordingly, a remand is warranted in order to obtain a supplemental opinion with respect to whether any current urinary disorder was directly caused by an in-service injury or event.  
 
Accordingly, the case is remanded for the following actions: 

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must contact the appropriate records repository to request complete copies of the Veteran's Camp Shelby medical records dated from June 1, 1967 to September 30, 1967 and around April 4, 1968.  The RO must request such records from all appropriate records repositories, to include, Camp Shelby; the Mississippi State Adjutant General's Office; the Army/Air Reserve Personnel Center; the United States Human Resources Command; NPRC; the VA's Service Medical Records Management Center; and the RO in Nashville, Tennessee. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must obtain a supplemental medical opinion from the VA examiner who issued the September 2015 VA opinion.  If the September 2015 VA examiner is not available, the requested supplemental opinion must be provided by another examiner, with an examination of the Veteran performed only if deemed necessary by the examiner providing the opinion.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Following a review of the records, the VA examiner must render a supplemental opinion addressing whether a urinary disorder, to include BPH, is causally related to the in-service complaints of and treatment for urethritis and urethral discharge.  If the VA examiner finds that the Veteran's urinary disorder is not related to service, the examiner must explain why the urinary symptoms in service would not subsequently cause the Veteran's current urinary disorder.  If the examiner finds that the Veteran's BPH is more likely related to his age, a rationale must be provided.  The examiner must discuss the medical evidence showing urinary symptoms prior to 2012.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

